DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2020 has been entered.
 
Status of Claims
This Office Action is in response to the RCE filed on November 27, 2020. Claims 1-2, 7-8, and 13 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated November 27, 2020, Examiner withdraws the specification objection; withdraws the claim objections; withdraws the 35 U.S.C. 112(a) rejections; withdraws the 35 U.S.C. 112(b) rejections; maintains the 35 U.S.C. 101 rejections for 1-2, 7; and withdraws the prior art rejections. 

Response to Arguments
Applicant's arguments filed November 27, 2020 have been fully considered but they are not persuasive.

Applicant argues that claim 1 presently overcomes the 35 U.S.C. 101 rejection; see Response at p. 7. If all of Applicant’s arguments were accurate, Examiner would agree that the claim overcomes the 35 U.S.C. 101 rejections. However, the claim does not presently require that the torque be applied, because the controller is configured to apply the torque. Rewording of the limitation would overcome the rejection, as discussed in the previous Office Action which is repeated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims	1 and 8 along with the corresponding dependent claims 2, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation an operation condition controller an operation condition controller configured to determine whether the vehicle is coasting and to receive the measured road gradient from the longitudinal acceleration sensor, compare the measured road gradient with a predetermined specific grade to determine whether the measured road gradient is greater than or equal to the specific grade, wherein when the measured road gradient is greater than or equal to the specific grade, the operation condition controller determines that the operation condition of a regeneration step variable control is satisfied, and then to outputs gradient information based on the measured road gradient to a grade resistance feed forward (FF) controller, and claim 8 has a similar limitation. As worded, it is unclear if any of the steps between receiving the measured road gradient and outputting the gradient information based on the measured road gradient alter the output. In other words, it is unclear if any of the sandwiched limitations are required by the claim. For purposes of this Office Action, Examiner is considering all of the limitations to have patentable weight. However, the claims must be amended to remedy the clarity issue. 

It is unclear whether the last limitation of claims 1 and 8 which recites wherein driving conditions of the vehicle depending on the road gradient are determined along with the paddle shift set by the driver to control the regeneration step variably is intended to mean that the paddle shift set by the driver is controlling the regeneration step variably, that the driving conditions and the paddle shift set by the driver are taken into consideration when controlling the regeneration step, or if there is some other meaning. Examiner notes that re-wording of this claim limitation may also result in overcoming the 35 U.S.C. 101 issues for claim 1 and its corresponding dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 7 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a system and claim 8 is directed toward a method. Therefore, each of the independent claims 1 and 8 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claim 1 is also directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of a system for variably controlling braking energy regeneration in a vehicle, comprising: 
a longitudinal acceleration sensor configured to measure a road gradient of a road on which the vehicle is traveling; 
an operation condition controller configured to determine whether the vehicle is coasting and to receive the measured road gradient from the longitudinal acceleration sensor, compare the measured road gradient with a predetermined specific grade to determine whether the measured road gradient is greater than or equal to the specific grade, wherein when the measured road gradient is greater than or equal to the specific grade, the operation condition controller determines that the operation condition of a regeneration step variable control is satisfied, and then outputs gradient information based on the measured road gradient; 
a grade resistance based feed forward (FF) controller configured to receive the gradient information from the operation condition controller and to calculate a grade resistance torque as an FF control value; 
a deceleration based feedback (FB) controller configured to output an FB control value based on a difference between deceleration manually set by a driver of the vehicle using a paddle shift and an actual vehicle deceleration; and 
a coasting torque controller configured to apply a coasting torque to a regenerative torque depending on a regeneration step set manually by the driver; the coasting torque including a compensation torque calculated as a sum of the FF control value and the FB control value,
wherein driving conditions of the vehicle depending on the road gradient are determined along with the paddle shift set by the driver to control the regeneration step variably are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity and/or mathematical concepts. 

Under Step 2A, Prong One, claim 1, recites in part a system. Other than reciting a vehicle, a grade resistance based feed forward controller and a deceleration based feedback controller, a longitudinal acceleration sensor, an operation condition controller, and a coasting torque controller, nothing in the claims precludes the steps from being directed toward methods of organizing human activity or towards a mathematical concept. Therefore, claim 1 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, neither the “methods of organizing human activity” nor the “mathematical concept” judicial exception is integrated into a practical application.  For example, claim 1 recites the additional elements of a vehicle, a grade resistance based feed forward controller and a deceleration based feedback controller, a longitudinal acceleration sensor, an operation condition controller, and a coasting torque controller.  These limitations a vehicle, a grade resistance based feed forward controller and a deceleration based feedback controller, a longitudinal acceleration sensor, an operation condition controller, and a coasting torque controller are not integrated into the claims as a whole, claim 1 is directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular an environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claim 1 is not patent eligible. 

Dependent claims 2 and 7 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 and 7, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2 and 7 are patent ineligible.

Examiner notes that Applicant’s amendment to the last limitation of claim 1 is insufficient for overcoming the 35 U.S.C. 101 rejection, because the controlling of the vehicle motion is not required by the claim. Merely being capable of or configured to control the vehicle is not enough to overcome a 35 U.S.C. 101 rejection; the limitation must be directly claimed. For example, “a coasting torque controller, wherein the coasting torque controller applies a coasting torque…” or some variation thereof. However, it is additionally noted that Examiner is unable to find corresponding support for controlling the vehicle or applying torque to some component of the vehicle. 
	
Allowance of the Claims
Claims 1-2, 7-8, and 13 are allowable over the prior art and would be found allowable after remedying the above rejections.

The following is an examiner’s statement of reasons for allowance:  The claim limitation 
an operation condition controller configured to determine whether the vehicle is coasting and to receive the measured road gradient from the longitudinal acceleration sensor, compare the measured road gradient with a predetermined specific grade to determine whether the measured road gradient is greater than or equal to the specific grade, wherein when the measured road gradient is greater than or equal to the specific grade, the operation condition controller determines that the operation condition of a regeneration step variable control is satisfied, and then outputs gradient information based on the measured road gradient of claim 1 and the corresponding limitations in claim 8, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663